Citation Nr: 1427373	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-04 230	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for a service-connected anterior chest wall scar.

4.  Entitlement to an initial increased rating for service-connected coronary artery disease (CAD) with unstable angina, evaluated as 10 percent disabling from December 8, 2006 to March 18, 2012, and as 30 percent disabling from March 19, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and M.C.

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of various Department of Veterans Affairs (VA) Regional Offices (ROs).  In a May 2011 rating decision by the RO in Roanoke, Virginia, service connection was granted and an initial rating of 10 percent assigned effective December 8, 2006, for CAD with unstable angina.  In a July 2011 rating decision (notice was then sent in August 2011) by the Veteran's home RO in Louisville, Kentucky, the previous denial of service connection for bilateral hearing loss was confirmed and continued.  Service connection for tinnitus was denied.  Finally, service connection was granted and an initial noncompensable (0%) rating assigned for an anterior chest wall scar status post coronary artery bypass graft (CABG).  The Veteran appealed each of these determinations.  

In a March 2012 rating decision (notice was then sent in April 2012), the RO increased the initial rating for the Veteran's service-connected CAD with unstable angina to 30 percent effective March 19, 2012.  The issue of a higher rating for this disability remains on appeal because this increase did not cover the entire period in question and was not to the maximum rating possible for the period it did cover.  AB v. Brown, 6 Vet. App. 35 (1993).  Both the Veteran and his wife M.C. testified regarding this matter before the undersigned at a videoconference hearing in July 2012.  Review of the Veteran's paper and electronic claims files, to include the hearing transcript, shows that adjudication can proceed with respect to the bilateral hearing loss, tinnitus, and service-connected anterior chest wall scar issues comprising this matter.  However, this review also shows that adjudication cannot proceed at this time for the service-connected CAD with unstable angina issue.  Accordingly, it is REMANDED.


FINDINGS OF FACT

1.  In July 2012, prior to the promulgation of this decision, the Veteran withdrew the appeal of the issue of whether new and material evidence has been received sufficient to reopen entitlement to service connection for bilateral hearing loss.

2.  In July 2012, prior to the promulgation of this decision, the Veteran withdrew the appeal of the issue of entitlement to service connection for tinnitus.

3.  The Veteran's service-connected anterior chest wall scar is small, deep, linear, stable, assumedly sometimes swollen, and painful as is his service-connected left forearm scar, but it results in no significant or disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been received sufficient to reopen entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for an initial compensable rating for a service-connected anterior chest wall scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15. 4.16, 4. (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

An appeal may be withdrawn as to any pending issue, some pending issues, or all pending issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, the withdrawal of an appeal must be in writing.  38 C.F.R. § 20.204(b).  It must include the name of the claimant, the name of the Veteran if the claimant is someone other than the Veteran, the VA file number, and a statement that the appeal is withdrawn partially or wholly.  Id.  Withdrawal may be made by the claimant or the claimant's representative.  38 C.F.R. § 20.204(a).  An appeal which fails to allege a specific error of fact or law finally may be dismissed by the Board.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.

In a July 2012 statement containing his printed name, signature, and VA file number, the Veteran indicated that he wanted to withdraw the bilateral hearing loss and tinnitus issues from his appeal.  His representative also conveyed this in another July 2012 statement.  Both statements were received in conjunction with the contemporaneous hearing in July 2012.  Reference was made to the withdrawal of these issues at the outset of the hearing.  His statement is dated months before this Board decision.  Withdrawal of the issues of whether new and material evidence has been received sufficient to reopen his entitlement to service connection for bilateral hearing loss and of entitlement to service connection for tinnitus from appeal based on it, in sum, is proper.  It follows that no allegation of any error of fact or law remains regarding these issues.  A dismissal of them is therefore warranted.

II.  Compensable Rating For Service-Connected Anterior Chest Wall Scar

A.  Duties to Notify and Assist


Before addressing the merits of the claim for an initial compensable rating for the service-connected anterior chest wall scar, VA has a duty to notify regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to the initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  How ratings and effective dates are assigned also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice regarding notice, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  They received a June 2011 letter concerning the criteria for establishing service connection on a direct and secondary basis, the evidence required in these regards, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates generally are assigned.  This letter was prior to initial adjudication via the August 2011 rating decision.  It is reiterated that service connection, the benefit originally sought, was granted therein.  The purpose of notice thus was fulfilled.  Dingess, 19 Vet. App. at 473.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records, none of which are pertinent to the Veteran's service-connected anterior chest wall scar, have been obtained by VA.  While the remand includes a directive to obtain the most recent such records, it is unlikely they would be pertinent.  They further do not impact this determination for the reason explained herein.  Private treatment records are available, but they are not pertinent.  A VA medical examination was conducted in June 2011.  At least the paper claims file was reviewed, as service treatment records only contained therein as well as VA treatment records were taken into account in rendering an opinion for service connection.  To the extent the electronic claims file was not reviewed, nothing pertinent exists therein.  The Veteran was interviewed and assessed.  The examination, in sum, is adequate because the determination made herein is fully informed by it.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the Veteran nor his representative has identified any development necessary for adjudication that has not been undertaken.  The record also does not indicate any necessary development that has not been undertaken.  As such, the Board finds that no further notice or assistance is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note before addressing the merits, the individual presiding over a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified a higher rating for a service-connected anterior chest wall scar as an issue on appeal at the beginning of the July 2012 hearing.  That an increased rating essentially is an analysis of the severity of a service-connected disability, as evidenced by the severity of the symptoms thereof, later was explained.  Questions from the undersigned elicited information from the Veteran in this regard.  His representative had no additional questions.  During this process, there was no mention of any outstanding evidence.  It follows that there was no need to suggest the submission of such evidence.

B.  Analysis

1.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

If two ratings are applicable, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

38 C.F.R. § 4.118 addresses skin disabilities.  The Diagnostic Codes addressing skin disabilities were revised effective October 23, 2008, which is before the Veteran filed his claim.  His service-connected anterior chest wall scar thus is evaluated pursuant to the revisions.  Diagnostic Code 7805, which is for scars including linear scars and other effects of scars, specifically has been utilized.  It provides that any disabling effects not considered under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate Diagnostic Code.  Diagnostic Code 7800 concerns burn scars, scars due to other causes, or other disfigurement of the head, face, or neck.  Ratings ranging from 10 percent to 80 percent are assigned thereunder.  Diagnostic Code 7801 addresses burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear.  A 10 percent rating requires that the impacted area or impacted areas be at least six square inches (39 square centimeters but less than 12 square inches (77 square centimeters).  Ratings as high as 40 percent are assignable.  A deep scar is one associated with underlying soft tissue damage.  Note (2).

Next, Diagnostic Code 7802 addresses burn scars or scars due to other causes not of the head, face, or neck that are superficial and nonlinear.  The only rating allowable thereunder, 10 percent, is merited if the impacted area is or impacted areas are 144 square inches (929 square centimeters) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2).  There is no Diagnostic Code 7803.  Diagnostic Code 7804 concerns unstable or painful scars.  A 10 percent rating is warranted thereunder for one or two such scars, while a 20 percent rating is warranted thereunder for three or four such scars.  The maximum rating of 30 percent is reserved for when there are five or more such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).  If one scar is or more than one scars are both unstable and painful, 10 percent is added to the rating.  (Note 2).  When applicable, a scar rated under Diagnostic Code 7800 through 7802 or 7805 may also receive a rating under Diagnostic Code 7804.

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated earlier that the claim if it sheds light on the disability during the period in question.  38 C.F.R. § 4.1.

In his May 2011 claim, reference was made to the Veteran's anterior chest wall scar being painful and tender.  At the June 2011 VA medical examination, this scar was found to be deep and linear.  The impacted area was a maximum of nine inches in length and less than six square inches (39 square centimeters).  There was no skin breakdown, inflammation, edema, or keloid formation.  The Veteran apparently reported that the scar was not painful.  It was not noted to be painful.  It finally was determined to have no significant effects on the Veteran's occupation or his daily activities.  At the July 2012 hearing, he testified that the scar is very sore, tender, and painful to the touch.  He further testified that it sometimes is painful even when it is not touched.  Finally, he mentioned pain on movement such as twisting as well as some swelling.  M.C. did not testify about his scar.

Thus, an initial compensable rating for the Veteran's service-connected anterior chest wall scar is not warranted.  Diagnostic Code 7800 clearly is not applicable, as this scar is not on his head, face, or neck.  Diagnostic Codes 7801 also is not applicable, as it is deep but linear as opposed to nonlinear.  Finally Diagnostic Code 7802 is inapplicable.  The scar indeed is deep rather than superficial as well as linear instead of nonlinear.  Even if Diagnostic Codes 7801 and/or 7802 were applicable, the criteria for even the lowest compensable rating of 10 percent are not met.  The scar indeed is less than six square inches (39 square centimeters).  Diagnostic Code 7805 cannot be utilized to assign even this lowest compensable rating of 10 percent.  No disabling effects other than pain, tenderness, soreness, and swelling have been identified.  Indeed, it was determined that the scar has no significant effects.  It thus has no disabling effects, since these by their very nature would be significant.  Even assuming there is some swelling even though none was found on examination, no resultant effects have been identified.  The appropriateness of other Diagnostic Codes accordingly need not be considered.

With regard to Diagnostic Code 7804, the Veteran's service-connected anterior chest wall scar is not unstable.  The evidence is in conflict about whether or not it is painful, which essentially equates to it being tender or sore.  The examination made negative findings which there is no reason to doubt.  Yet the Veteran has reported positive findings.  He is a lay person because there is no indication that he has a medical background.  A lay person is competent to relate personal experiences and observations.  Layno v. Brown, 6. Vet. App. 465 (1994).  As such, the Veteran's report is competent.  It also is credible.  None of the factors for assessing the credibility of lay evidence, including interest, inconsistency, facial implausibility, bad character, malingering, a desire for monetary gain, and witness demeanor are significant.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  
With the negative evidence and the positive evidence in equipoise, the Veteran is afforded the benefit of the doubt regarding whether his scar is painful.  Diagnostic Code 7804 thus applies.  Not even the lowest compensable initial rating of 10 percent can be awarded thereunder, however.  The Veteran has another service-connected scar on his left forearm.  The July 2011 rating decision awarded him a 10 percent initial rating for this scar under Diagnostic Code 7804.  He already has one scar rated at 10 percent thereunder, in other words.  His anterior chest wall scar thus constitutes the second scar to be rated thereunder.  Yet the same 10 percent rating is assigned for one or two scars.  In essence, then, the argument of the Veteran's representative that his scars have been combined and assigned one initial rating of 10 percent is valid.  Separate initial 10 percent ratings cannot be assigned.  The Veteran's representative asserted at the hearing that he had such separate ratings at some point in the past.  However, the aforementioned rating decision clearly shows that this belief is incorrect.

It is reiterated that none of the treatment records, whether VA or private, are relevant to the Veteran's service-connected anterior chest wall scar.  That the most recent VA treatment records are outstanding is acknowledged.  However, the only attribute of the scar disputed is whether it is painful.  A favorable determination has been made in this regard on the basis of the available evidence.  The most recent VA treatment records, if relevant, thus would not alter the determination made herein.  Consideration has been given to the application of reasonable doubt overall and the assignment of a staged rating in making this determination.  However, the preponderance of the evidence is against the assignment of an initial rating higher than noncompensable for the Veteran's service-connected anterior chest wall scar.  There accordingly is no reasonable doubt overall to resolve in his favor.  A staged rating is not warranted because the aforementioned determination applies to the entire timeframe in question.  In sum, the Veteran's appeal for a higher initial rating for his service-connected anterior chest wall scar is denied.

2.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined that the evidence presents such an unusual or exceptional picture that the schedular rating criteria are inadequate to contemplate the level of disability and symptomatology.  It second must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Neither the Veteran nor his representative has argued for an extraschedular rating.  The Board finds that his service-connected anterior chest wall scar is not unusual or exceptional because the schedular rating criteria set forth above reasonably describes it.  These criteria contemplate his symptoms adequately, in other words.  They assign ratings based on a variety of scar attributes and all scar effects.  As such, they account for the Veteran's small, deep, linear, stable, painful, and assumedly sometimes swollen anterior chest wall scar that results in no significant or disabling effects.  Referral for consideration of the assignment of an extraschedular rating, in sum, is not warranted.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  

Even if an unusual or exceptional disability picture had been found, however, referral still would not be warranted because the aforementioned factors do not exist.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  Indeed, there is no indication that the Veteran has been hospitalized once, much less frequently, due solely to his service-connected anterior chest wall scar (he obviously was hospitalized when he had the CABG that led to the scar).  There also is no indication of marked interference with employment attributable this scar.  Nothing of the sort has been referenced by the Veteran or M.C.  Once again, the June 2011 VA medical examination found that the scar had no significant effects on his employment.  It indeed is difficult to conceive of him having to take much, let along significant, amounts of time off because of it.  This includes for increased symptoms temporarily preventing work and for treatment appointments.

3.  Total Disability Rating Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if the issue is either expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  Here, neither the Veteran nor his representative specifically has contended that his service-connected anterior chest wall scar is so severe that it renders him unable either to secure or maintain work.  Work indeed cannot be prevented altogether since not even marked interference with his ability to work has been found.  Consideration of a TDIU as a component of his request for a higher rating, in sum, is not warranted.


ORDER

The appeal of the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.

An initial compensable rating for a service-connected anterior chest wall scar is denied.  

REMAND

Although the delay entailed by a remand is regrettable, the Board cannot yet adjudicate the Veteran's entitlement to a higher initial rating for the Veteran's service-connected CAD with unstable angina.  Additional development for the purpose of obtaining more evidence first is needed.  This evidence is required to ensure that the Veteran is afforded every possible consideration concerning the aforementioned issue.  Indeed, it is reiterated that VA has a duty to assist him in substantiating the benefit sought.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to assist him in gathering evidence that may show he is entitled to a higher initial rating, in other words.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

VA treatment records are available.  However, not all such records are available.  The latest is dated in February 2012, but it is clear that the Veteran received ongoing care from VA to include for his service-connected CAD with unstable angina.  Finally, reference has been made to several pertinent diagnostic tests at April 2011 and March 2012 VA medical examinations for which there is no record.  They include June 2009 chest X-rays, a December 2009 electrocardiogram (EKG), a December 2010 EKG, and an April 2011 chest X-ray.  As such, a request or requests for any outstanding VA treatment records to include those regarding these diagnostic tests must be made.  VA indeed has constructive notice of them whether or not they are pertinent.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the aforementioned request is or requests are unsuccessful.

II.  Medical Examination

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996); Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA medical examination is adequate when it allows the Board to perform a fully informed adjudication.  Barr, 21 Vet. App. at 303.  It must be based upon consideration of the Veteran's entire history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  VA medical examinations for increased rating claims further must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  However, a new VA medical examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995).

The Veteran underwent VA medical examinations for his service-connected CAD with unstable angina in April 2011 and March 2012, as noted above.  This latter examination is of considerable age as it was conducted over two years ago.  It was not specifically indicated at the July 2012 hearing that the Veteran's symptoms of the aforementioned disability had gotten worse since that time.  Yet, he and M.C. seemingly testified regarding his symptoms are progressive in nature.  As such, it is possible that his CAD with unstable angina has gotten worse.  The latter examination may not be contemporaneous due to the combination of the passage of time and the potential worsening that has occurred therein.  Additionally, the Veteran's representative argued at the hearing that it is not adequate since no exercise stress test was done to measure left ventricle ejection fraction (LVEF).  The LVEF of a December 2009 exercise stress test instead was used.  The examination instructions indicate that a LVEF is not always required, however.  They also set forth a variety of circumstances when an exercise stress test is not required.  An interview-based test further instead was performed.

It nevertheless is notable that the other diagnostic tests used at the March 2012 VA medical examination are of considerable age.  The December 2010 EKG relied upon therein was over a year old at the time of the examination and now is well over three years old.  The April 2011 chest X-rays relied upon therein was almost a year old at the time of the examination and now is over three years old.  There is no indication of any more recent EKG or chest X-rays.  The latter examination in sum, may not have been adequate when performed and even if it was then it may no longer be adequate.  For this reason and the foregoing reason, the Veteran must be afforded the opportunity to appear for a current VA examination.  Diagnostic testing that measures LVEF, an exercise stress test or interview-based test, as well as an EKG, chest X-rays, and/or anything else needed shall be performed as part of this examination.  

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding VA treatment records, to include those dated from February 2012 to present and concerning June 2009 chest X-rays, December 2009 and December 2010 EKGs, and April 2011 chest X-rays, regarding the Veteran.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify him and his representative pursuant to established procedure.

2.  After completion of the above, arrange for the Veteran to undergo an appropriate VA examination for service-connected CAD with unstable angina. The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of those files.  The examiner then shall document in the report an interview of the Veteran as to his history and current symptoms.  Next, the examiner perform all necessary tests and studies.  This shall include, at a minimum, testing that measures LVEF, an exercise stress test or interview-based test, as possibly an EKG, chest X-ray, and/or some other test.  All test results shall be included in the report.  Please note is that it was determined at the March 2012 VA medical examination that the Veteran's METs level limitation was not solely attributable to his heart disability.  Particular consideration therefore shall be given to the questions asked in this regard on the examination questionnaire.

3.  Then, readjudicate the claim of entitlement to an initial increased rating for service-connected coronary artery disease (CAD) with unstable angina, evaluated as 10 percent disabling from December 8, 2006 to March 18, 2012, and as 30 percent disabling from March 19, 2012.  If the decision is not completely favorable to the Veteran, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or Appeals Management Center.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in denial of the benefit sought.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional evidence and argument concerning the issue remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


